          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 1 of 7



 1   SPENCER HOSIE (CA Bar No. 101777)
 2
     shosie@hosielaw.com
     DIANE S. RICE (CA Bar No. 118303)
 3   drice@hosielaw.com
 4   BRANDON C. MARTIN (CA Bar No. 269624)
     bmartin@hosielaw.com
 5   HOSIE RICE LLP
 6   600 Montgomery Street, 34th Floor
     San Francisco, CA 94111
 7   (415) 247-6000 Tel.
     (415) 247-6001 Fax
 8
     Attorneys for Plaintiff Looksmart Group, Inc.
 9
     Additional attorneys listed on signature page.
10
                             UNITED STATES DISTRICT COURT
11                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION
12

13
     LOOKSMART GROUP, INC.,                               Case No. 3:17-cv-4709-JST
14
                     Plaintiffs,                          DECLARATION OF ERIC J. ENGER IN
15                                                        SUPPORT OF LOOKSMART’S
            v.                                            OPPOSITION TO MICROSOFT’S
16                                                        MOTION TO STRIKE DR. PAZZANI’S
     MICROSOFT CORPORATION                                EXPERT REPORT RE INFRINGEMENT
17

18
                     Defendant.                           Date: August 8, 2019
                                                          Time: 2:00 pm
19                                                        Place: Courtroom #9 (19th Fl.)
                                                          Judge: The Honorable Jon S. Tigar
20

21

22

23

24

25

26

27

28    DECLARATION OF ERIC J ENGER IN
      SUPPORT OF OPPOSITION TO MTS                    1                        Case No. 3:17-cv-4709-JST
      PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 2 of 7



 1           I, Eric J. Enger, do hereby declare as follows:

 2           1.      I am an attorney at law licensed to practice in the State of Texas (admitted pro hac

 3   vice in this case), and I am an attorney at the law firm of Heim, Payne & Chorush, LLP, counsel

 4   for Plaintiff Looksmart Group, Inc. (“Looksmart”) in this action. I submit this declaration in

 5   support of the LookSmart’s Opposition to Microsoft’s Motion to Strike Dr. Michael J. Pazzani’s

 6   Expert Report, pursuant to Local Rule 7-5. I have personal knowledge of the facts recited below,

 7   and they are true and correct and based upon my understanding. If called upon as a witness, I

 8   could and would competently testify as stated herein.

 9           2.      On May 17, 2019, I sent Mr. Jason Wolff, Microsoft’s counsel, a detailed three-

10   page letter explaining why Microsoft’s “static rank” non-infringement defense was untimely. Ex.

11   CC (5/17/19 Enger Ltr.). The letter notified Microsoft that LookSmart would move to strike

12   Microsoft’s non-disclosed non-infringement defense regarding static rank, and requested an

13   immediate meet-and-confer. Id.

14           3.      Mr. Wolff and I met-and-conferred four days later, on May 21, 2019. During that

15   meeting, I explained why Microsoft’s belated “static rank” non-infringement defense (among

16   others) was improper. In response, Mr. Wolff offered to withdraw the portion of its summary

17   judgment relating to the untimely “static rank” non-infringement defense, if LookSmart would

18   agree not to strike it. I agreed to present this offer to my client.

19           4.      At the end of the meet-and-confer, Mr. Wolff told me that, if LookSmart moved to

20   strike its non-infringement defenses, Microsoft would move to strike Dr. Pazzani’s infringement

21   report. This caught me off-guard, as this was the first time that Microsoft had ever mentioned

22   striking Dr. Pazzani’s infringement report for exceeding the scope of LookSmart’s infringement

23   contentions. I asked whether Microsoft would preemptively move to strike Dr. Pazzani’s

24   infringement report before LookSmart moved to strike Microsoft’s belated non-infringement

25   defenses, to which Mr. Wolff responded “no.” But I never requested that Microsoft wait to strike

26   Dr. Pazzani’s infringement report until after LookSmart moved to strike Microsoft’s undisclosed

27   defenses.

28    DECLARATION OF ERIC J ENGER IN
      SUPPORT OF OPPOSITION TO MTS                        2                      Case No. 3:17-cv-4709-JST
      PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 3 of 7



 1           5.    The next day, on May 22, 2019, I sent Mr. Wolff another three-page letter further

 2   explaining in detail why Microsoft’s “intra-domain link” non-infringement defense was also

 3   untimely, and that LookSmart would move to strike it, too. Ex. DD (5/22/19 Enger Ltr.).

 4           6.    Two weeks later, on June 4, 2019, LookSmart moved to strike Microsoft’s belated

 5   non-infringement defenses. ECF No. 130. Microsoft moved to strike Dr. Pazzani’s report just two

 6   days later.

 7           7.    Exhibit A to LookSmart’s Opposition is a true and correct copy of an internal

 8   Microsoft document titled “Index Serve—the Bing Search Engine,” which Microsoft has marked

 9   as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

10           8.    Exhibit B to LookSmart’s Opposition is a true and correct copy of an internal

11   Microsoft document titled “Index Serve Overview,” which Microsoft has marked as “Highly

12   Confidential – Attorneys’ Eyes Only” under the Protective Order.

13           9.    Exhibit C to LookSmart’s Opposition is a true and correct copy of the deposition of

14   Microsoft employee Junhua Want, which Microsoft has marked as “Highly Confidential –

15   Attorneys’ Eyes Only” under the Protective Order.

16           10.   Exhibit D to LookSmart’s Opposition is a true and correct copy of the deposition of

17   Microsoft employee Junaid Ahmed, which Microsoft has marked as “Highly Confidential –

18   Attorneys’ Eyes Only” under the Protective Order.

19           11.   Exhibit E to LookSmart’s Opposition is a true and correct copy of an internal

20   Microsoft document titled “Bing Web Index Generation,” which Microsoft has marked as “Highly

21   Confidential – Attorneys’ Eyes Only” under the Protective Order.

22           12.   Exhibit F to LookSmart’s Opposition is a true and correct copy of the deposition of

23   Microsoft employee Utkarsh Jain, which Microsoft has marked as “Highly Confidential –

24   Attorneys’ Eyes Only” under the Protective Order.

25           13.   Exhibit G to LookSmart’s Opposition is a true and correct copy of the cover

26   pleading for LookSmart’s initial infringement contentions, served February 14, 2018.

27           14.   Exhibit H to LookSmart’s Opposition is a true and correct copy of the claim chart

28
      DECLARATION OF ERIC J ENGER IN
      SUPPORT OF OPPOSITION TO MTS                   3                         Case No. 3:17-cv-4709-JST
      PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 4 of 7



 1   for LookSmart’s amended infringement contentions, served May 18, 2018, containing information

 2   which Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the

 3   Protective Order.

 4            15.   Exhibit I to LookSmart’s Opposition is a true and correct copy of an internal

 5   Microsoft document titled “BlueWhale Design Review IndexGen,” which Microsoft has marked

 6   as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

 7            16.   Exhibit J to LookSmart’s Opposition is a true and correct copy of an internal

 8   Microsoft document titled “BlueWhale Design Deep Dive IndexGen,” which Microsoft has

 9   marked as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

10            17.   Exhibit K to LookSmart’s Opposition is a true and correct copy of an internal

11   Microsoft document titled “Blending Web Results for Superfresh,” which Microsoft has marked

12   as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

13            18.   Exhibit L to LookSmart’s Opposition is a true and correct copy of an internal

14   Microsoft document titled “IndexGen Features Release Schedules,” which Microsoft has marked

15   as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

16            19.   Exhibit M to LookSmart’s Opposition is a true and correct copy of LookSmart’s

17   second set of interrogatories, which contains information that Microsoft has designated as “Highly

18   Confidential – Attorneys’ Eyes Only” under the Protective Order.

19            20.   Exhibit N to LookSmart’s Opposition is a true and correct copy of Microsoft’s

20   initial responses to LookSmart’s second set of interrogatories, which contains information that

21   Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the Protective

22   Order.

23            21.   Exhibit O to LookSmart’s Opposition is a true and correct copy of LookSmart’s

24   third requests for production of documents to Microsoft, which contains information that

25   Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the Protective

26   Order.

27

28
      DECLARATION OF ERIC J ENGER IN
      SUPPORT OF OPPOSITION TO MTS                    4                         Case No. 3:17-cv-4709-JST
      PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 5 of 7



 1            22.   Exhibit P to LookSmart’s Opposition is a true and correct copy of Microsoft’s

 2   responses to LookSmart’s third set of document requests, which contains information that

 3   Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the Protective

 4   Order.

 5            23.   Exhibit Q to LookSmart’s Opposition is a true and correct copy of an October 5,

 6   2018 letter from myself to Mr. Jason Wolff, Microsoft’s counsel, and which contains information

 7   that Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the

 8   Protective Order.

 9            24.   Exhibit R to LookSmart’s Opposition is a true and correct copy of Microsoft’s

10   supplemental response to LookSmart’s interrogatory no. 10, which contains information that

11   Microsoft has designated as “Highly Confidential – Attorneys’ Eyes Only” under the Protective

12   Order.

13            25.   Exhibit S to LookSmart’s Opposition is a true and correct copy of LookSmart’s

14   Notice of Rule 30(b)(6) Deposition of Microsoft, which contains information that Microsoft has

15   designated as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

16            26.   Exhibit T to LookSmart’s Opposition is a true and correct copy of the deposition of

17   Microsoft employee Fang Liu, which Microsoft has marked as “Highly Confidential – Attorneys’

18   Eyes Only” under the Protective Order.

19            27.   Exhibit U to LookSmart’s Opposition is a true and correct copy of the deposition of

20   Microsoft employee Michael Huang, which Microsoft has marked as “Highly Confidential –

21   Attorneys’ Eyes Only” under the Protective Order.

22            28.   Exhibit V to LookSmart’s Opposition is a true and correct copy of the deposition of

23   Microsoft employee Eric Shuai, which Microsoft has marked as “Highly Confidential – Attorneys’

24   Eyes Only” under the Protective Order.

25            29.   Exhibit W to LookSmart’s Opposition is a true and correct copy of the deposition

26   of Microsoft employee William Ramsey, which Microsoft has marked as “Highly Confidential –

27   Attorneys’ Eyes Only” under the Protective Order.

28
      DECLARATION OF ERIC J ENGER IN
      SUPPORT OF OPPOSITION TO MTS                    5                         Case No. 3:17-cv-4709-JST
      PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 6 of 7



 1           30.   Exhibit X to LookSmart’s Opposition is a true and correct copy of an internal

 2   Microsoft document titled “Blue Whale Sailing Map,” which Microsoft has marked as “Highly

 3   Confidential – Attorneys’ Eyes Only” under the Protective Order.

 4           31.   Exhibit Y to LookSmart’s Opposition is a true and correct copy of an internal

 5   Microsoft document titled “IndexGen V2 (Kirin),” which Microsoft has marked as “Highly

 6   Confidential – Attorneys’ Eyes Only” under the Protective Order.

 7           32.   Exhibit Z to LookSmart’s Opposition is a true and correct copy of an internal

 8   Microsoft document titled “Agenda, Bit Funnel 101,” which Microsoft has marked as “Highly

 9   Confidential – Attorneys’ Eyes Only” under the Protective Order.

10           33.   Exhibit AA to LookSmart’s Opposition is a true and correct copy of an internal

11   Microsoft document titled “Blue Whale,” which Microsoft has marked as “Highly Confidential –

12   Attorneys’ Eyes Only” under the Protective Order.

13           34.   Exhibit BB to LookSmart’s Opposition is a true and correct copy of an internal

14   Microsoft document titled “BlueWhale—IndexServe Interface Proposal,” which Microsoft has

15   marked as “Highly Confidential – Attorneys’ Eyes Only” under the Protective Order.

16           35.   Exhibit CC to LookSmart’s Opposition is a true and correct copy of a letter I sent

17   to Mr. Jason Wolff, Microsoft’s counsel, on May 17, 2019 concerning Microsoft’s untimely non-

18   infringement defenses, which arguably contains information Microsoft has designated “Highly

19   Confidential – Attorneys’ Eyes Only” under the Protective Order..

20           36.   Exhibit DD to LookSmart’s Opposition is a true and correct copy of a letter I sent

21   to Mr. Jason Wolff, Microsoft’s counsel, on May 22, 2019 concerning Microsoft’s untimely non-

22   infringement defenses, which arguably contains information Microsoft has designated “Highly

23   Confidential – Attorneys’ Eyes Only” under the Protective Order.

24           37.   Exhibit EE to LookSmart’s Opposition is a true and correct copy of an email string

25   between myself and Mr. Jason Wolff, Microsoft’s counsel, from May 17, 2019 until May 24,

26   2019.

27

28
     DECLARATION OF ERIC J ENGER IN
     SUPPORT OF OPPOSITION TO MTS                    6                        Case No. 3:17-cv-4709-JST
     PAZZANI INFRINGEMENT REPORT
          Case 3:17-cv-04709-JST Document 159-1 Filed 06/20/19 Page 7 of 7



 1           I declare under penalty of perjury under the laws of the State of California, that the

 2   foregoing is true and correct and that this declaration is executed in Houston, Texas on June 20,

 3   2019.

 4

 5                                                 By:   /s/ Eric J. Enger
                                                         Eric J. Enger
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     DECLARATION OF ERIC J ENGER IN
     SUPPORT OF OPPOSITION TO MTS                    7                         Case No. 3:17-cv-4709-JST
     PAZZANI INFRINGEMENT REPORT
